DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The material or article (foil/composite current collector) worked upon does not limit apparatus claims (MPEP 2115).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 5, 7, and 16 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Yamano et al. (US 2002/0195478A1) (hereafter Yamano).
for a secondary battery current collector (the underlined portion is merely intended use), comprising: a foil uncoiling roller (32); a composite current collector uncoiling roller (32); a conveying roller (33a, 33b, 34a, 34b, 58a, or 58b); a coiling roller (62); and the welding device (37), wherein both the foil uncoiling roller and the composite current collector uncoiling roller are disposed on a feeding side of the welding device, and the coiling roller is disposed on a discharging side of the welding device, and the welding device is configured to weld the foil to a portion of the composite current collector at the welding station (figures; and paragraphs 39-74).  Yamano also teaches a rectifying device (pitch guide 33b) configured to rectify a position offset (broadest reasonable interpretation) of the foil from the composite current collector, wherein the rectifying device is disposed on a feeding side (broadest reasonable interpretation) of the pre-pressure roller (33a) (figure 3; and paragraph 39). In addition, Yamano teaches a first pressure roller (34a) and a second pressure roller (34b) provided in pairs.  Furthermore, Yamano teaches a pre-pressure roller (33a) configured to press one of the foil and the composite current collector to the other of the foil and the composite current collector to make the foil and the composite current collector overlap, wherein the pre-pressure roller is disposed on a feeding side of the first pressure roller and the second pressure roller (figures). 
With respect to claim 7, Yamano teaches wherein the first pressure roller (34a) and the second pressure roller (34b) have a gap therebetween for passage of the composite current collector and the foil, and the foil and the composite current collector are overlapped in the gap, and the first pressure roller is disposed on a discharging side of the foil uncoiling roller and the feeding side of the welding device, and the second pressure roller is disposed on a discharging side of the composite current collector uncoiling roller and the feeding side of the welding device (figures).
With respect to claim 16, since the path of Yamano is symmetrical the apparatus of Yamano is intrinsically capable of providing a path along which the foil is conveyed from the foil .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano as applied to claim 5 above, and further in view of Oota et al. (JP-60-184482A) (hereafter Oota).
With respect to claim 6, Oota teaches a driving device (8), wherein one of the welding head and the anvil block is coupled to the driving device in a transmission way to adjust a contact force therebetween when they contact with each other.
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the driving device of Oota in the apparatus of Yamano in order to apply the desired amount of pressure for ultrasonic bonding.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano as applied to claim 5 above, and further in view of DE-29912490U1 (hereafter DE ‘490).
With respect to claim 6, DE ‘490 teaches a driving device (drive roller 30), wherein one of the welding head and the anvil block is coupled to the driving device in a transmission way to adjust a contact force therebetween when they contact with each other.
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the driving device of DE ‘490 in the apparatus of Yamano in order to apply the desired amount of pressure for ultrasonic bonding.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano as applied to claim 5 above, and further in view of Fisher et al. (US 5,942,314) (hereafter Fisher).
With respect to claim 12, Fisher teaches a welding device for a secondary battery current collector (the underlined portion is intended use) comprising: a welding head (24); and an anvil block (26), wherein a welding station is disposed between the welding head and the anvil block, and the welding head is configured to continuously weld a foil to a workpiece at the welding station (figures; and column 1, line 50-column 2, line 8; and column 5, lines 19-53).  Note that the limitation of a composite current collector is merely the material worked upon and does not limit the structure of the claimed apparatus MPEP 2115.  
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the welding means of Fisher in the apparatus of Yamano in order to achieve a strong ultrasonically bonded weldment.
With respect to claims 13-14, Fisher teaches that the welding head is configured to continuously weld a foil to a workpiece at the welding station (figures; and column 1, line 50-column 2, line 8; and column 5, lines 19-53).  Note that the limitation of a composite current collector is merely the material worked upon and does not limit the structure of the claimed  contact (broadest reasonable interpretation) with the anvil block (figures; and column 1, line 50-column 2, line 8; and column 5, lines 19-53), the ultrasonic welding head and the anvil block are respectively configured as cylinders to rotate with respect to each other (figures; and column 1, line 50-column 2, line 8; and column 5, lines 19-53).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano and Fisher as applied to claims 5 and 12-14 above, and further in view of DE ‘490.
With respect to claim 15, Yamano and Fisher do not teach a plurality of extrusion welding teeth is arranged on an outer circumferential face of one of the ultrasonic welding head and the anvil block.  However, DE ‘490 teaches a plurality of extrusion welding teeth (bumps 66) is arranged on an outer circumferential face of one of the ultrasonic welding head and the anvil block (figures).
At the time of filing the claimed invention it would have been obvious combine the teeth of DE ‘490 with the apparatus of Yamano and Fisher in order to effectively grip the component(s) during ultrasonic bonding and form a bond of the desired configuration.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamano as applied to claim 5 above, and further in view of Kagawa et al. (US 2016/0107211A1) (hereafter Kagawa).
With respect to claim 17, Yamano does not teach a plurality of conveying rollers disposed on the discharging side of the foil uncoiling roller and the composite current collector uncoiling roller.  However, Kagawa teaches a plurality of conveying rollers (131, 132, 133) disposed on the discharging side of the uncoiling rollers.
.

Response to Arguments
Applicant's arguments filed 2/16/21 have been fully considered but they are not persuasive. 
The applicant argues that with reference to Yamano’s Fig. 3 (as reproduced below), the pitch guides 33a, 33b are located symmetrically at the same position downstream of the conductor-supplying rolls 32. That is, the pitch guides 33a, 33b do not meet the claimed locations of the rectifying device and the prepressure roller. Further, Yamano specifically teaches that the pitch guides 33a, 33b both are configured to guide and arrange the wire conductors 31 in parallel at a given interval to each other (emphasis added). In other words, the guides 33a, 33b are actually provided for separating the wire conductors 3 with the same distance, rather than rectifying a position offset between a foil and a composite current collector. Accordingly, Applicant respectfully submits that Yamano fails to disclose the above limitations.
The examiner respectfully disagrees.  Offset is an amount or distance by which something is out of line.  Accordingly, when the given interval is set in Yamano a positional offset has intrinsically been established.  The examiner reminds the applicant that during patent examination, the pending claims must be “given the broadest reasonable interpretation.” Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735